                                          Case 4:19-cv-06648-HSG Document 29 Filed 10/05/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ZACKARY T. HARRIS,                                Case No. 19-cv-06648-HSG
                                   8                    Plaintiff,                         JUDGMENT
                                   9             v.

                                  10     BRENDEN BULLARD, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons set forth in the Order of Dismissal, judgement is entered in favor of
                                  14   defendants and against plaintiff.
                                  15          IT IS SO ORDERED.
                                  16   Dated: October 5, 2020
                                  17                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  18                                                   United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
